                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LAZAR MACOVSKI, individually and on               )
behalf of all others similarly situated,          )
                                                  )
              Plaintiff,                          )
                                                  )
              vs.                                 )      Case No. 20 C 2581
                                                  )
GROUPON, INC., RICH WILLIAMS, and                 )
MELISSA THOMAS,                                   )
                                                  )
              Defendants.                         )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       On behalf of himself and others, Lazar Macovski brought this securities fraud

case after shares he purchased in Groupon, Inc. lost significant value. Under the

Private Securities Litigation Reform Act, Fadi E. Rahal was appointed to serve as Lead

Plaintiff. See 15 U.S.C. § 78u-4(a)(3)(B)(i). The Court will refer to the plaintiff as

"Rahal" even though he was not the party who initially filed the complaint.

       At the heart of this suit are two alleged omissions of material adverse

information: (1) the performance of Groupon's Select program; (2) the Company's

performance in a subcategory of its sales called "Goods." Rahal blames his shares'

loss in value on the alleged omissions. He accuses Groupon, its former chief executive

officer, Richard Williams, and its then interim chief financial officer, Melissa Thomas, of

misleading investors by knowingly omitting the adverse information.

       Rahal brings two claims, both under the Securities Exchange Act: fraud under
section 10(b) and vicarious liability for fraud under section 20(a). The defendants

(Thomas, Williams, and Groupon) assert that Rahal's amended complaint fails to state a

claim and therefore move to dismiss. For the reasons stated below, the Court grants

that motion.

                                       Background

         The following facts are drawn from Rahal's amended complaint. Because the

Court is considering a motion to dismiss, the Court accepts as true the well-pleaded

factual allegations in Rahal's complaint and views those allegations in the light most

favorable to Rahal. See Menzies v. Seyfarth Shaw LLP, 943 F.3d 328, 332 (7th Cir.

2019).

A.       Groupon's business model and recent "headwinds"

         Groupon is an e-commerce marketplace that connects consumers to merchants.

At the time the relevant events occurred, Groupon competed in three markets: (1)

"Local" (e.g., local services, events, and activities sold by Groupon but provide by a

third-party merchant); (2) "Goods" (i.e., merchandise sold directly to customers), and (3)

"Travel" (i.e., hotels, airfare, and package travel deals). Of the three, Local deals were

the Company's primary profit driver. Though Local only made up 40 percent of

Groupon's consolidated revenues, it generated 73 percent of the Company's

consolidated gross profits. Conversely, though Goods sales made up 55 percent of

Groupon's total revenue, it represented only 20 percent of gross profits.

         Despite its low margins, Goods had value beyond its profits because it drew

customers to other parts of Groupon's platform where they could view and purchase the

Company's higher-margin offerings, especially Local deals. In other words, even



                                             2
though Local was Groupon's main profit driver and that market was the one with the

greatest opportunity for growth, the Company believed Goods—even with its smaller

profit margins—was necessary as an "engagement driver" for its other products. See

Amd. Compl. ¶¶ 29, 33. As Williams explained during Groupon's Q4 2018 conference

call with analysts and investors in February 2019: "Goods has been a good, solid

engagement driver for us over the years . . . . And our focus with Goods has just been

making it more and more efficient and driving more gross profit . . . . But we're just

trying to build a good quality business there that continues to engage customers and

help us bridge to this vision of a broader Local focus marketplace." Id. ¶ 34 (emphasis

omitted).

       These customer cross-shopping opportunities were especially important for

Groupon, as the Company was—and had for years been—"experiencing severe 'traffic

headwinds,'" i.e., decreases in "its principal marketing channels (email and search

engine marketing)." Id. ¶ 3; see id. ¶¶ 4, 26. Also distressing was the fact that the

Company had for years been facing a stubborn decline in its active customer count.

B.     Groupon's focus on increasing customers' purchase frequency

       In response to these "headwinds," Groupon settled on a strategy of increasing

existing customers' purchase frequency. As Williams explained in a letter to

shareholders in 2019, at that point, "increasing purchase frequency and total unit

volume [were] more important . . . than . . . customer counts," because increased

purchase frequency and total unit volume would "unlock the leverage in [Groupon's]

model and an ability to profitably invest in growth." Id. ¶ 36 (emphasis omitted).

       One way Groupon tried to increase purchase frequency was through Groupon



                                             3
Select, a paid membership program. The way the Select program worked was that, in

exchange for a monthly membership fee, Groupon customers who joined the program

received discounts on products in addition to other benefits. Groupon hoped that

Select, along with other "product enhancements" and "initiatives," would be "important

drivers for increasing customer purchase frequency and growing . . . business over

time." Id. ¶ 73 (emphasis omitted). The Company cautioned, however, that "gross

profit and operating income may be adversely impacted in the near term" as a result of

its focus on "driving" these strategic initiatives. Id.

       Throughout the class period, the defendants shared positive reports about

Select's rollout and performance. In a July 30, 2019 letter to shareholders, Williams

said that Select's early "indicators [were] very positive with significantly improved

purchase frequency, higher average order value and increased customer propensity to

search for things to eat, see, do and buy." Id. ¶ 40 (emphasis omitted). In the

subsequent Q2 2019 conference call with analysts and investors, Groupon asserted

that Select was profitable and that it would "almost double the average gross profit per

customer" that Groupon generated at that point. Id. ¶ 42 (emphasis omitted).

       In a November 4, 2019 letter to shareholders, Williams indicated that Groupon

was "pleased" with Select's "results to date," noting that the program had attracted more

than 260,000 members. Id. ¶ 45 (emphasis omitted). Williams said that he and others

were encouraged by how Select's members behaved, and he told shareholders that the

Company's metrics showed a "60 percent increase in purchase frequency and a 20

percent jump in average order value" among the program's members. See id.

(emphasis omitted). Still, Williams observed that these results were "early" and that the



                                               4
Company was "still analyzing" them as the first Select members had only barely

completed their first year in the program. Id. He further noted that Groupon had "work

to do to fully build out the infrastructure necessary for Select to run at scale." Id.

       In the subsequent Q3 2019 conference call with analysts and investors,

Groupon's executives repeated many of the positive points about Select and reasserted

its profitability. For example, Thomas said "It's still early days, but we're seeing member

acquisition costs payback within six months; and payback has been driven by both the

recurring revenue from membership fees as well as incremental gross profit generated

on membership-related transactions." Id. ¶ 46 (emphasis omitted). Similarly, Williams,

in a December 11, 2019 Barclays conference presentation, shared that Select's margins

were "such that [Groupon made money] on the units . . . [and] on the membership fees

as well. So, the total economics of the program are really compelling." Id. ¶ 48

(emphasis omitted).

C.     Groupon's financial guidance for 2019

       Before and throughout the class period, Groupon made statements "specifying

certain financial results expected for upcoming periods," i.e., the Company's financial

guidance or outlook. Id. ¶ 49. These statements were made in the Company's

quarterly press releases, results presentations, and conference calls. Groupon's

outlook was principally expressed through a figure known as its adjusted projected

EBITDA—earnings before interest, taxes, depreciation, and amortization. In 2019,

Groupon's adjusted projected EBITDA—first provided in February of that year—was

$270 million. The 270-million-dollar figure was reiterated and reaffirmed when the

Company announced its first, second, and third quarter results for 2019.



                                              5
D.     Groupon shutters Select and exits the Goods marketplace

       In February 2020, Groupon announced two decisions. The first was that the

Company would exit the Goods category and instead focus on Local experiences. The

Company explained in its Q4 2019 letter to shareholders that "[m]idway through the

fourth quarter it became abundantly clear" that Groupon was not able to compete

"effectively in Goods." Id. ¶ 107 (emphasis omitted). Data showed "far fewer

customers engag[ing] with Goods in the fourth quarter than . . . anticipated, which

impacted overall traffic to [the] site." See id. (emphasis omitted). Lower traffic to the

site caused lower performance in all of Groupon's categories.

       Of course, Goods had been a troubled area for some time ("for four quarters").

See id. (emphasis omitted). As indicated earlier, the Company justified its continued

competition in the market because Goods had been an engagement driver for other

categories, primarily Local. Id. (emphasis omitted). However, by this time Groupon had

"seen engagement with . . . Goods inventory shift meaningfully lower, driven in large

part by [the Company's] inability to compete in [this] fiercely competitive . . . retail

landscape." Id. (emphasis omitted). In short, because Goods was "no longer

generating the cross-shopping behavior or customer activation activity" to justify further

investment, Groupon's executives determined that "Goods ha[d] outlived its role as a

business driver" and instead had "become a significant drag." Id. (emphasis omitted).

Williams gave similar explanations for the decision during the Q4 2019 conference call

with analysts and investors.

       The second decision announced in February 2020 was that Groupon would

"discontinue new enrollments" in the Select program. Id. ¶ 114. As with the Goods



                                               6
decision, the Company explained the move to shutter Select in its Q4 2019 letter to

shareholders and on the Q4 2019 conference call with analysts and investors. The Q4

2019 letter stated that Select "added to [the Company's] challenges in [Q4 2019]"

because Select's benefits began "appealing disproportionately to customers purchasing

goods" rather than those "transacting on [the Company's] local platform." Id. ¶ 113

(emphasis omitted). As a result, Select "pressured margins and drove higher than

anticipated customer acquisition costs." Id. (emphasis omitted). After it became aware

of these facts, Groupon determined that Select could not provide the return on

investment "needed for it so be a key priority", as the program did not "address the core

of [Groupon's] product or business model, nor [did it] overcome the limitations in the

legacy Groupon business." See id. (emphasis omitted).

      On the Q4 2019 conference call, Thomas added that Select "was expected to be

net neutral to gross profit in the fourth quarter, but the program underperformed

because—in addition to the problems discussed in the letter to shareholders—there was

"a lower than expected number of enrollees converting to paid members." Id. ¶ 114

(emphasis omitted).

E.    Groupon's shares decline

      Following the disclosures of these decisions, Groupon's shares—which had

closed on February 18, 2020 at $3.05 per share—fell $1.35 (nearly 44 percent of

Group's market capitalization) and closed the next day at $1.70 per share. On February

19, over 155 million Groupon shares traded hands, more than 25 times Groupon's

average daily trading volume during the Class Period.




                                            7
                                        Discussion

       Defendants move to dismiss the complaint under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. "A motion under Rule 12(b)(6) tests whether the

complaint states a claim on which relief may be granted." Richards v. Mitcheff, 696

F.3d 635, 637 (7th Cir. 2012). To survive such a motion, the complaint "must (1)

describe the claim in sufficient detail to give the defendant fair notice of the claim and

[the] grounds on which it rests and (2) contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face." Cornielsen v. Infinium Cap.

Mgmt., LLC, 916 F.3d 589, 598 (7th Cir. 2019) (citation omitted) (internal quotation

marks omitted). A complaint's factual allegations "must be enough to raise a right to

relief above the speculative level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).

       In addition to the standard under Rule 12(b)(6), the Court must also consider the

heightened pleading requirements imposed by Federal Rule of Civil Procedure 9(b).

See Cornielsen, 916 F.3d at 598 ("Heightened pleading requirements apply to

complaints alleging fraud."). Under Rule 9(b), a party alleging fraud or mistake "must

state with particularity the circumstances constituting fraud or mistake." Fed. R. Civ. P.

9. The Seventh Circuit has said that Rule 9(b) requires a plaintiff to provide "precision

and some measure of substantiation to each fraud allegation." Menzies, 943 F.3d at

338 (internal quotation marks omitted). The court has stated that a plaintiff satisfies

Rule 9(b) when he pleads "the who, what, when, where, and how of the alleged fraud."

Id. (internal quotation marks omitted).

       There is one further standard to consider. In securities fraud cases, the Private



                                              8
Securities Litigation Reform Act (PSLRA) imposes further pleading requirements. See

Cornielsen, 916 F.3d at 599. Specifically, claims under the Securities Exchange Act

must "specify each statement alleged to have been misleading, the reason or reasons

why the statement is misleading, and, if an allegation regarding the statement or

omission is made on information and belief, the complaint shall state with particularity all

facts on which that belief is formed." 15 U.S.C. § 78u–4(b)(1). Additionally, the

complaint must "state with particularity facts giving rise to a strong inference that the

defendant acted with the required state of mind." 15 U.S.C. § 78u–4(b)(2)(A).

A.     Section 10(b) claim

       The bulk of the parties' briefs is devoted to discussing Rahal's claim under

Section 10(b) of the Securities Exchange Act, which prohibits the unlawful "use or

employ[ment], in connection with the purchase or sale of any security . . . any

manipulative or deceptive device or contrivance in contravention of such rules and

regulations as the Commission may prescribe." 15 U.S.C. § 78j(b). SEC Rule 10b-5

"implements" Section 10(b) of the Exchange Act. See West Palm Beach Firefighters'

Pension Fund v. Conagra Brands, Inc., No. 19 C 1323, 2020 WL 6118605, at *4 (N.D.

Ill. Oct. 15, 2020). Rule 10b-5 prohibits any "untrue statement of a material fact or to

omit to state a material fact necessary in order to make the statements made, in the

light of the circumstances under which they were made, not misleading." 17 C.F.R. §

240.10b-5(b).

       To state a claim under Section 10(b) and Rule 10b–5, the plaintiff must allege

"(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a

connection between the misrepresentation or omission and the purchase or sale of a



                                              9
security; (4) reliance upon the misrepresentation or omission; (5) economic loss; and (6)

loss causation." See Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 267

(2014) (internal quotation marks omitted).

       1.     Failure to plead with particularity

       The Court's consideration of the defendants' motion begins with the PSLRA's

pleading requirements. The defendants argue that Rahal's complaint is a so-called

"puzzle pleading" and therefore does not satisfy the PSLRA's particularity requirements.

In his response, Rahal contends that he has met the particularity requirements because

his complaint is organized into sections and he clearly identifies the allegedly

misleading statements.

       Though the Seventh Circuit has never used the term "puzzle pleading," Hughes

v. Accretive Health, Inc., No. 13 C 3688, 2014 WL 4784082, at *5 (N.D. Ill. Sept. 25,

2014), many of this circuit's district courts have used that term to describe a complaint

that would "require[ ] the Court and the defendant to piece together exactly which

statements the [p]laintiffs are challenging and which allegations contradict those

statements," rather than the complaint itself doing so. See Constr. Workers Pension

Fund-Lake Cty. & Vicinity v. Navistar Int'l Corp., No. 13 C 2111, 2014 WL 3610877, at

*5 (N.D. Ill. July 22, 2014).

       Courts have found so-called "puzzle pleadings" where the complaint "quotes the

defendant at length and then uses a stock assertion that the statement is false or

misleading for reasons stated in an earlier paragraph." See Alizadeh v. Tellabs, Inc.,

No. 13 C 537, 2014 WL 2726676, at *4 (N.D. Ill. June 16, 2014). Courts have also

dismissed complaints whose "net effect" is to "leave the reader . . . jumping from page



                                             10
to page in an attempt to link the alleged statements to the background that supposedly

makes them false or misleading," especially where it is "difficult to discern where the

supposedly challenged statements end and [ ] context or characterization begins."

Conlee v. WMS Indus., Inc., No. 11 C 3503, 2012 WL 3042498, at *4 (N.D. Ill. July 25,

2012).

         These deficient complaints do not satisfy the PSLRA's pleading standards for a

few reasons. The most obvious, in the context of securities fraud and the PSLRA, is

that it "improperly places the burden on the Court to sort out the alleged

misrepresentations and then match them with the corresponding adverse facts."

Constr. Workers Pension Fund, 2014 WL 3610877, at *5 (alterations accepted) (internal

quotation marks omitted). But the "greater cost" of these inadequate pleadings is that

they may "lead to more expansive (and expensive) document production and

unnecessarily lengthy depositions covering needless factual ground." Conlee, 2012 WL

3042498, at *5 (N.D. Ill. July 25, 2012).

         Here, Rahal has presented the Court with a 78-page, 177-paragraph complaint,

of which about 34 paragraphs spanning over 23 pages are devoted to reciting the

defendants' alleged misstatements and omissions in violation of the Exchange Act. See

generally Amd. Compl. ¶¶ 66–100. Organized chronologically, Rahal excerpts

statements made by Groupon, Williams, and Thomas in quarterly reports, conference

calls, and SEC filings. See id. ¶¶ 66–94. These excerpts often take the form of long

block quotes with portions of the quotes bolded for emphasis. Rahal says he has met

the PSLRA's requirements and pinpointed the allegedly misleading statements because

he has bolded the precise statements at issue and because the complaint is organized



                                            11
into clear sections. That's all well and good, but the mere fact that a complaint is

somewhat well-organized does not mean it satisfies the PSLRA's pleading

requirements.

       The PSLRA requires a plaintiff to "specify each statement alleged to have been

misleading." § 78u–4(b)(1). In the complaint, Rahal has inserted excerpts from investor

communications that he says contain allegedly misleading statements. Portions of

these excerpts are in bold typeface, but many of bolded excerpts in the complaint

include statements that Rahal cannot possibly be alleging are misleading

representations (such as obviously benign statements and statements made by

analysts rather than Groupon or its representatives). See id. ¶¶ 66-72, 75–82, 83–84,

85–89, 90–94. In short, Rahal's liberal use of bold to emphasize statements is not very

helpful in identifying, precisely, the materially misleading statements he is alleging were

made. See Alizadeh, 2014 WL 2726676, at *4.

       Even in the paragraphs where Rahal is purportedly giving his reasons for why the

"above representations" were misleading, he does not identify—specifically—which of

the representations are the misleading statements. As it stands then, he has left it to

the defendants and to the Court to sort out the alleged misrepresentations and match

them with the purportedly contrary facts. See Constr. Workers Pension Fund, 2014 WL

3610877, at *5. The amended complaint is deficient for this reason.

       In sum, Rahal has not met the burden required by the PSLRA. "It is of the

utmost importance for Plaintiff to properly pinpoint what Defendants said that Plaintiff

believes to have been unlawful." Rossbach v. VASCO Data Sec., Int'l Inc., No. 15-CV-

06605, 2018 WL 4699796, at *6 (N.D. Ill. Sept. 30, 2018). The section 10(b) claim is



                                            12
therefore dismissed because it is not adequately pleaded. 1

B.     Section 20(a) claim

       Because Rahal has failed to state a claim for his section 10(b) claim, he cannot

sustain his section 20(a) claim, as the viability of the latter is reliant on the former. See

Pugh v. Trib. Co., 521 F.3d 686, 693 (7th Cir. 2008) ("Thus, to state a claim under §

20(a), a plaintiff must first adequately plead a primary violation of securities laws—here,

a violation of § 10(b) and Rule 10b–5."). The Court therefore dismisses Rahal's section

20(a) claim.

                                        Conclusion

       For the reasons stated above, the Court grants defendants' motion to dismiss

[docket no. 48] and dismisses the amended complaint. Rahal has until May 19, 2021 to

file a motion for leave to amend that includes a proposed second amended complaint

that meets the PSLRA's pleading requirements. The Court will then handle any further

necessary briefing in the context of the motion for leave to amend. The case is set for a

telephone status hearing on May 26, 2021 at 9:30 a.m. to set any necessary schedules

for further proceedings, using call-in number 888-684-8852, access code 746-1053.

Counsel should wait for the case to be called before announcing themselves.


                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge
Date: April 28, 2021




1 Given this disposition, the Court need not address the parties' arguments about falsity,
Item 303, scienter, or loss causation.
                                             13
